DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/699689, filed 12/1/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “2first sensing electrodes extending in a first direction and arranged in a second direction 3intersecting the first direction;”.
Claim is unclear why “first sensing electrodes extending in a first direction and arranged in a second direction”?
Claim 1 recites “4second sensing electrodes extending in the second direction and arranged in the first 5direction;”.
  Claim is unclear why “4second sensing electrodes extending in the second direction and arranged in the first 5direction;” ?
Therefore, claim boundary is unclear. 
Claim 1 recites “at least some of the second sensing electrodes”.
Claim 1 recites “second sensing electrodes”.
The term “at least some of the second sensing electrodes” is unclear refer to which second sensing electrodes?
Therefore, claim boundary is unclear. 
Claims 2 – 4 have same issue because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Publication 20170045997 A1) in view of Hong et al. (U.S. Patent Publication 20130206567 A1).

    PNG
    media_image1.png
    735
    639
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    528
    795
    media_image2.png
    Greyscale


Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Suzuki discloses “A touch sensing unit comprising: 
first sensing electrodes (Fig. 19, electrode 81 [0250] - [0256]) extending in a first direction (Fig. 19, X direction) and arranged in a second direction intersecting the first direction; 
second sensing electrodes (Fig. 19, electrode 82 [0250] - [0256]) extending in the second direction (Fig. 19, Y direction) and arranged in the first direction; ([0250] [0251] [0252]) 
first signal lines (Fig. 19, horizontal lines of 83 connection to electrode 81, [0250] - [0256]) connected to the first sensing electrodes, respectively; 
second signal lines connected to the second sensing electrodes, (Fig. 19, line 84 connection to electrode 82, [0250] - [0256]) respectively; and 
connection lines (Fig. 19, vertical lines of 83 connection to electrode 81, [0250] - [0256]) connected to the first sensing electrodes via the first signal lines, 
wherein the first sensing electrodes are grouped into blocks, (Fig. 20A, blocks [0250] [0251] [0252]) 
wherein each of the blocks comprises: (Fig. 20A, blocks [0250] [0251] [0252]) 
p first sensing electrodes of the first sensing electrodes; (Fig. 19, electrode 81, [0250] - [0256]) and 
p first signal lines connected to the p first sensing electrodes, respectively, "p" being a natural number greater than one (1), (Fig. 19, horizontal lines of 83 connection to electrode 81, [0250] - [0256]) and 
wherein: 
a k-th connection line of the connection lines is connected to one of the first sensing electrodes of each of the blocks, "k" being a natural number; (Fig. 19, vertical lines of 83 connection to electrode 81, [0250] - [0256]) 
Suzuki does not disclose “the first sensing electrodes connected to the k-th connection line form capacitances with at least some of the second sensing electrodes; and 
the capacitances of the blocks are different from each other.”
Hong discloses “the first sensing electrodes (Figs 1, 6, electrodes X1, X2, X3, [0061] – [0065]) connected to the k-th connection line (Fig 1, connection line 300) form capacitances (Fig. 3, form capacitances, [0068] – [0071]) with at least some of the second sensing electrodes; (Fig 1, electrodes Y1, Y2, Y3, [0061] – [0065])  and 
the capacitances of the blocks are different from each other.” (Figs 3, 4, 5, [0068] – [0073]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connection line by Hong into device of Suzuki.  The suggestion/motivation would have been to save power. (Hong: [0085]) 
Regarding claim 2, Suzuki and Hong disclose “wherein the k-th connection line is connected to a k-th first sensing electrode of the first sensing electrodes of each of the blocks via a k-th first signal line of the first signal lines of each of the blocks”. (Suzuki Fig. 19, horizontal lines of 83 connection to electrode 81, [0250 - 0255])
Regarding claim 3, Suzuki and Hong disclose “wherein: the capacitances decrease sequentially from a first block to a last block of the blocks; and sizes of the first sensing electrodes connected to the k-th connection line decrease sequentially from the first block to the last block”. (Hong Fig. 3, [0068] – [0074])
Regarding claim 4, Suzuki and Hong disclose “wherein: the capacitances increase sequentially from a first block to a last block of the blocks; and sizes of the first sensing electrodes connected to the k-th connection line increase sequentially from the first block to the last block”. (Hong Figs. 3, 4, 5, [0068] – [0074])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180121019 A1 discloses a touch sensor controller may include a transmitter configured to output a driving signal to sensor lines of a touch panel in [0025] – [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693